Citation Nr: 0903361	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee with degenerative 
joint disease, and history of healed proximal tibial stress 
reaction.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee with degenerative 
joint disease, and history of healed proximal tibial stress 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant (veteran)
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2002 and June 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  The 2002 rating 
decision denied the veteran's request for an increased rating 
for her bilateral knee disabilities, and the 2006 decision 
denied the veteran's claim for service connection for 
multiple sclerosis.

In November 2005 the veteran appeared and testified before a 
member of the Board who is no longer with the agency.  In 
October 2008 she appeared and testified before the 
undersigned Veterans Law Judge.  The transcripts of both 
hearings are of record.

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The veteran's bilateral knee disability (patellofemoral 
syndrome with degenerative joint disease, and history of 
healed proximal tibial stress reaction) is not productive of 
limitation of extension, lateral instability, or subluxation, 
and is not productive of limitation of flexion of 60 degrees 
or less.



CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee with degenerative 
joint disease, and history of healed proximal tibial stress 
reaction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic 
Codes 5256-5263, 5010/5003 (2008).

The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee with degenerative 
joint disease, and history of healed proximal tibial stress 
reaction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic 
Codes 5256-5263, 5010/5003 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 2001 the veteran filed a claim for an increased 
rating for her service-connected right and left knee 
disabilities.  She reports that her knee pain has worsened, 
that her knees have been buckling and that she wears knee 
braces.  Review of the record shows that she is currently 
assigned a 10 percent rating for each knee under the 
provisions of Diagnostic Code 5010.  38 C.F.R. § 4.71a.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  Even so, diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent evaluation is warranted when flexion is 
limited to 30 degrees.  The highest rating of 30 percent if 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

The schedule also provides for evaluation for arthritis 
secondary to trauma (Diagnostic Code 5010), to be rated under 
the degenerative arthritis provisions of Diagnostic Code 
5003.  Under Diagnostic Code 5003, a rating of 20 percent 
rating is possible upon x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating can be assigned based upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; however, ratings based on x-ray findings may 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA medical records dating from November 2000 document the 
veteran's complaints of bilateral knee/leg pain.  These 
records include a nuclear bone scan done by VA in November 
2000, which found no evidence of a fracture or dislocation; 
however, "minor abnormality" of the knees, including the 
superior tibiofibular joints compatible with degenerative 
joint disease, was noted.  

VA treatment records dated in June 2001 advise of full range 
of motion, both legs; no edema or ecchymosis; and negative 
Lachman's and McMurray's.  A November 2001 magnetic resonance 
imaging scan of the right knee was negative for MMT/ACLt 
degenerative joint disease of the right knee.  Diagnosis was 
"stress reaction."  X-rays of the right knee taken in 
October 2001 were "negative for evidence of definite 
abnormality."  The medial and lateral meniscuses were within 
normal limits without evidence of definitive tear, and there 
was no evidence of a bone bruise.  Anterior and posterior 
cruciate ligaments were intact, and there was no evidence of 
edema or other abnormality, but a small amount of joint space 
fluid was noted.

Report of an orthopædic examination done by a private 
treating physician in February 2003 documents the veteran's 
complaints of occasional knee popping, clicking, buckling, 
and give-away weakness.  According to the physician, specific 
findings were unremarkable.  Although he noted that the 
veteran was "diffusely tender," he found no instability, 
effusion, crepitation, or clicks, and Lachman's and 
McMurray's were negative.  X-rays were described as 
"completely unremarkable."  Diagnosis was "internal 
derangement of the knee of uncertain etiology."

In April 2003 the veteran was accorded a fee-based 
examination by VA.  During the examination she reported that 
her knees tended to buckle at any time, especially after 
sitting for more than 15 to 20 minutes.  She reported 
occasional irritation at the tibial stress fracture areas to 
the point where even water while showering caused discomfort.  
She also reported a transient locking of the knees in the 
patellar tendon region when driving, but denied any swelling 
of the knees.  She added that her right knee is worse than 
the left knee, and said that her knee problems are daily.  
The examiner observed that the veteran ambulated without an 
assistive device, and had a normal gait.  Physical 
examination revealed no heat, redness, swelling, or effusion.  
The examiner also found both knees with range of motion from 
0 to 135 with no pain, ankylosis, fatigue, weakness, lack of 
endurance, or incoordination.  Driver's and McMurray's tests 
were within normal limits, and there was no recurrent 
subluxation, locking, or crepitus.  X-rays of both knees were 
normal.  The examiner indicated that the veteran had a 
chronic, dull discomfort in both knees related to standing, 
sitting, kneeling or going up stairs.

Subsequent examinations by the veteran's private treating 
physician in June and October 2003 also showed no 
abnormality.  Recommendation was for a rheumatologic 
evaluation.  

Bilateral knee x-rays taken in August 2003 were essentially 
negative, with no evidence of fracture or significant bony 
abnormality.

In February 2006 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination she 
reported that she occasionally walked with a cane.  The 
examiner noted that there were no constitutional symptoms or 
incapacitating episodes of arthritis, but did advise that 
there was functional limitation of motion on walking and 
standing.  Range of motion of the right knee was 0 to 120 
degrees, with pain at 0 and 100 degrees.  Limitation of 
motion on repetitive use decreased to 100 degrees.  Range of 
motion of the left knee was 0 to 100 degrees, with pain at 90 
degrees.  There was no additional limitation of motion on 
extension after repetitive use.  X-rays taken in March 2006 
showed "very mild narrowing of the medial joint space 
compartment bilaterally" without evidence of acute fracture, 
subluxation or joint effusion.  Mineralization was within 
normal limits.  Diagnosis was degenerative joint disease, 
both knees.  According to the examiner the veteran is able to 
perform normal working movement but has difficulty standing 
for longer periods and walking for more than 1/4 mile.

In a letter dated in August 2007 the veteran's private 
treating neurologist advised that the veteran's leg pain 
symptoms "could be directly related to the multiple 
sclerosis."  

As stated before, the veteran has been accorded a 10 percent 
evaluation, each knee, under the provisions of Diagnostic 
Code 5010.  The Board notes that despite the veteran's 
complaints of give-away weakness, frequent falls, use of 
braces, and the use of a cane, repeated examinations 
(including numerous radiology tests) have found no evidence 
of recurrent subluxation or lateral instability of the knees, 
so evaluation under the provisions of Diagnostic Code 5257 is 
not warranted.  38 C.F.R. § 4.71a.  While the veteran herself 
has reported instability, to include to her neurological 
providers in connection with her multiple sclerosis, the 
objective evidence which does not show the presence of 
subluxation or instability of the knee joint outweighs her 
lay testimony.  In addition, while C&P examination in 2006 
found less than full flexion of both knees (see 38 C.F.R. § 
4.71, Plate II), the veteran's residual bilateral knee range 
of motion, prior to the onset of pain, is well beyond the 
maximum prescribed for a compensable rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  This is so, even taking into 
account additional range of motion loss due to pain.  
Moreover, ratings based on x-ray findings may not be combined 
with ratings based on limitation of motion, as is the case 
here.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  
The Board also notes that the range of motion on extension 
does not meet the requirements for a 20 percent evaluation, 
even taking into account pain at 0 degrees of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263.  Although Diagnostic 
Code 5256 provides for a rating in excess of 10 percent, 
application of this code is inappropriate as the evidence 
does not show the presence of ankylosis.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage had been 
removed or dislocated.  Additionally, there were no objective 
findings of impairment of the tibia and fibula, thus there 
was no basis for a disability rating in excess of 10 percent 
under Diagnostic 5262.  Finally, evaluation under Diagnostic 
Code 5263 is inapplicable since the veteran was not diagnosed 
with genu recurvatum.  38 C.F.R. § 4.71a.  Accordingly, the 
Board finds that the criteria for a rating in excess of 10 
percent for a bilateral knee disability are not met at any 
time during the appeal period.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, (see DeLuca, 8 Vet. App. at 206-07); however, the 
veteran's current 10 percent evaluations already include 
consideration of the noncompensable painful motion exhibited 
by the veteran.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The assignment of an extra-schedular rating was duly 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no evidence that symptoms attributable to the 
veteran's service-connected right and left knee 
patellofemoral syndrome with degenerative joint disease, and 
history of healed proximal tibial stress reaction has 
resulted in marked interference with her earning capacity 
beyond that contemplated by the assigned 10 percent 
evaluations.  There is also no indication that it has 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the 
veteran's right knee disability is adequately compensated 
under the currently assigned schedular rating.  Referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

In a letter dated November 2006 the veteran was notified of 
the information and evidence necessary for a higher rating 
for her service-connected bilateral knee disabilities.  
Although the letter does not satisfy the criteria set forth 
in Vazquez, the Board notes that the veteran has written at 
length and testified before two members of the Board as to 
why she feels that a higher rating for her service-connected 
bilateral knee disabilities is warranted.  VA in turn 
accorded her two examinations with regard to her claims for 
an increased rating.  In addition, she was provided with the 
applicable rating criteria in the March 2003 statement of the 
case, and the matter was readjudicated in May 2003, February 
2004, April and September 2006, July 2007, and December 2007.  
These documents also provided explanations as to why the 
evidence did not support a higher evaluation.  Based on the 
notices that were provided by VA, she is reasonably expected 
to understand the types of evidence that would support her 
claims for a higher rating for her service-connected 
bilateral knee disabilities.  

Regarding the duty to assist, VA diagnostic and treatment 
records are associated with the claims file.  The veteran has 
also been accorded a C&P examination and a VA sponsored fee-
based examination; the reports of which are of record.  She 
also appeared and testified on two separate occasions before 
the undersigned Veterans Law Judge and a former member of the 
Board of Veterans' Appeals.  The transcripts of these 
hearings are of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for right knee 
patellofemoral syndrome with degenerative joint disease, and 
history of healed proximal tibial stress reaction is denied.

A rating in excess of 10 percent for left knee patellofemoral 
syndrome with degenerative joint disease, and history of 
healed proximal tibial stress reaction is denied.


REMAND

In October 2007 the veteran was accorded a C&P brain/spinal 
cord examination regarding her claim for service connection 
for multiple sclerosis.  The examiner returned a diagnosis of 
multiple sclerosis.  He then averred as follows:

After careful review of the claims folder 
there is no evidence that the veteran has 
an in-service event, injury, or disease 
that can be defined as multiple 
sclerosis.  Therefore, it is at least as 
likely as not that the multiple sclerosis 
was due to or the result of an in-service 
event, injury, or disease.

The examiner's report is confusing at best.  On the one hand 
she states that it "is at least as likely as not" that the 
veteran's claimed disorder was incurred during service, but 
then provides rationale which contravenes this assertion.  
The Board also notes the examiner's notation that she did not 
review private medical records, which at the time of her 
examination included relevant evidence from a private 
treating neurologist.  The Board particularly notes a private 
treatment record dated in July 2007, in which the neurologist 
advises that he diagnosed the veteran with multiple sclerosis 
in March 2004.  He also stated as follows:

I explained to the patient regarding the 
natural history of multiple sclerosis.  I 
told her that most of the symptoms that 
she is having do not usually develop 
overnight and they have been there for 
more than 10 years and are gradually 
progressing.  The symptoms are just now 
showing."

The Board further notes the examiner's statement that "the 
claimed medical problems and treatments from 1990 to March 
2004 focused on orthopedic symptoms and diagnoses 
(patellofemoral syndrome); however, service treatment records 
(STRs) appear to reflect some uncertainty as to the etiology 
of the veteran's complaints.  For example, STRs dated in June 
1992 document complaints of headaches, nervousness, and 
blurred vision; and STRs dated in July 1992 show a diagnosis 
of "joint pain prob. [secondary to] fibrositis."  The July 
1992 records also mention that the veteran should be examined 
to "r/o sarcoid."  STRs dated in January 1992 reflect a 
diagnosis of "viral syndrome" for symptoms that include 
"myalgias."  In view of the examiner's assertion that 
private medical records were not reviewed and his failure to 
comment upon other, non patello femoral symptoms described in 
STRs, the matter must be remanded for a new C&P examination.  
38 C.F.R. § 3.327; see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (holding that the examiner "must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed examination").  

The Board further notes that during the October 2007 C&P 
examination the veteran reported that she has received 
medical care from VA since January 1993.  Review of the 
record confirms that she was accorded a C&P examination in 
December 1992; however, treatment records dating from January 
1993 to July 1997 have never been requested.  On remand every 
reasonable effort should be made to obtain VA treatment 
records dating from January 1993 to July 1997 from the 
facilities identified by the veteran during her October 2007 
examination.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  This is particularly imperative since 
the veteran's claim for multiple sclerosis is entitled to 
consideration under the presumptive provisions of 38 C.F.R. § 
3.307(a)(3).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to 
the veteran dating from December 1, 1992, 
to July 31, 1997, and any VA treatment 
records compiled after March 2008.  If no 
such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  After completion of the above, 
schedule the veteran for an examination 
with regard to her claim for service 
connection for multiple sclerosis.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater) that the veteran had symptoms 
of multiple sclerosis within seven years 
after the veteran's November 1992 
separation from active military service.  

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and her representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


